Citation Nr: 0421723	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972 with 
1 month and 12 days of other service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Baltimore, Maryland, Regional Office (RO) that, in pertinent 
part, established service connection for PTSD and assigned a 
30 percent disability rating.  In March 2004, the veteran was 
afforded a hearing before the undersigned Veterans' Law 
Judge.  The veteran has been represented by Disabled American 
Veterans throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial disability evaluation for PTSD.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The veteran has asserted on appeal that his PTSD had worsened 
since the October 2000 VA compensation examination (see 
hearing transcript on page 14 and his substantive appeal of 
June 2002).  The veteran's accredited representative has 
requested that VA provide another examination to determine 
the current severity of the veteran's PTSD (see hearing 
transcript on page 22).  A March 2004 letter from VA 
psychiatrist reflects that the veteran's Global Assessment of 
Function (GAF) has worsened since the last VA examination; 
his GAF has worsened from 55 to 48.  Under this circumstance, 
the Board finds that VA examination is required to resolve 
the issue raised by the instant appeal.  VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The RO has not provided the veteran with a VCAA notice 
regarding his PTSD claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  In particular, the RO 
should issue a VCAA notice to the veteran 
and his accredited representative which 
discusses the evidence required to 
support his claim for an initial 
disability rating for PTSD.

2. The RO should ask the veteran to 
provide information as to all treatment 
of his PTSD, including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the 
approximate dates of treatment.  

?	Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals and request 
that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  
?	All evidence obtained should be 
associated with the veteran's claims 
folder.  If the RO is unable to obtain 
any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3. The RO should then request that copies 
of all VA clinical documentation, which 
is not already of record, pertaining to 
treatment of the veteran's PTSD, 
including treatment provided at the 
Veteran Center Outreach Program and the 
VA Medical Center in Washington DC, be 
forwarded for incorporation into the 
record.  

4. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his PTSD.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

?	The examiner should specify whether 
the veteran manifests any of the 
following:

(a) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

(b) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships

(c) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

(d) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

?	The examiner is additionally requested 
to offer an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected PTSD, 
internal derangement of his left knee, 
and/or his scar in the left knee are 
of such severity that he is unable to 
obtain or maintain substantially 
gainful employment.  The term "at 
least as likely as not" does not mean 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  Using 
language such as "may or might have 
caused" or could have caused" is not 
acceptable for the purposes of this 
examination. 

?	A report should be prepared and 
associated with the veteran's VA 
claims folder.  The rationale for all 
opinions expressed must also be 
provided.  If the examiner is unable 
to render any opinion requested, it 
should be so indicated on the record, 
and the reasons should be noted. 

5. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

6.  The RO should then readjudicate the 
issue of an initial disability rating for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


